Exhibit 10.16

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of
                     (the “Effective Date”) by and among Fleetmatics Group PLC
(the “Company”), FleetMatics USA Holdings, Inc., 70 Walnut Street, 2nd floor,
Wellesley Hills, MA 02481 (“U.S. Subsidiary”), and Kathleen Finato, of 354
Donnelly Place, Vernon Hills, IL 60061 (“Executive”). The parties hereby agree
as follows:

1. Description:

The Executive shall serve as Chief Marketing Officer. The Executive shall report
to, take direction from and assume such duties and responsibilities consistent
with her position as are assigned to her by the Chief Executive Officer of the
Company (the “CEO”). The Executive shall devote her full working time and
efforts to the business and affairs of the Company. Notwithstanding the
foregoing, Executive may participate in (a) civic and charitable activities,
(b) the management of Executive’s family and personal affairs, including her
investments, and (c) other business activities approved in writing by the Board
of Directors of the Company (the “Board”) including serving as a member of
non-profit and for-profit boards of directors, so long as such activities (i) do
not interfere with the performance of Executive’s duties to the Company, and
(ii) do not create a conflict of interest with the U.S. Subsidiary or the
Company.

(a) Start Date. Executive shall commence employment on July 8, 2013, unless
another date is mutually agreed to by Executive and the Company. For purposes of
this Agreement the factual first date of Executive’s employment shall be the
“Start Date”.

(b) Obligations. During Executive’s employment she will not engage in any other
employment, occupations or consulting activity for any direct or indirect
remuneration or any activity that would or may create a conflict of interest
between Executive and U.S. Subsidiary or the Company, without the prior approval
of the Board.

(c) Employment. U.S. Subsidiary will employ Executive on the terms and
conditions set forth herein. Executive will receive her cash compensation and
benefits from U.S. Subsidiary and U.S. Subsidiary will maintain and distribute
employment-related records. The payment and performance of U.S. Subsidiary’s
obligations under this Agreement is a joint and several obligation of U.S.
Subsidiary and the Company.

2. At-Will Employment. Subject to the severance provisions set forth in
Section 7 below, the parties agree that Executive’s employment will be “at-will”
employment and may be terminated at any time with or without cause or notice
subject to the terms of this Agreement. Executive understands and agrees that
neither her job performance nor promotions, commendations, bonuses or the like
from the Company or U.S. Subsidiary give rise to or in any way serve as the
basis for modification, amendment, or extension, by implication or otherwise, of
her at-will employment status.

3. Compensation.

(a) Base Salary. Executive’s base salary shall be paid at the rate of $275,000
(two-hundred seventy-five dollars) per year, payable in accordance with U.S.
Subsidiary’s normal payroll practices and be subject to the usual, required
deductions and withholdings. Executive’s base salary will be subject to review
based upon the U.S. Subsidiary’s normal performance review practices. The annual
base salary in effect at any given time is referred to herein as “Base Salary.”

(b) Annual Bonus. Executive will be eligible to earn a bonus at an annual target
of $160,000 (one-hundred sixty), less applicable withholding taxes, (pro-rated
for the year in which the Executive first starts employment hereunder) based on
the achievement of corporate objectives to be determined by the Company, and
personal performance objectives to be determined by the Company after
consultation with the Executive. The Executive’s target, performance objectives
and the achievement of those objectives shall be determined in the sole
discretion of the Company or the Compensation Committee of the Board, and where
applicable, based on financial and other calculable results of the Company. The
annual bonus in effect at any given time is referred to herein as the “Annual
Bonus”. Except as otherwise provided herein, to earn any part of the Annual
Bonus, the Executive must be employed by the U.S. Subsidiary on December 31 of
the applicable bonus year. Any Annual Bonus shall be paid between January 1 and
March 15 of the year following the year in which such Annual Bonus is earned.

(c) Stock Options. The Company shall recommend to the Board for approval a grant
to Executive of 35,000 Restricted Stock Units (RSUs) and 15,000 Performance
Stock Units (PSUs) for Ordinary Shares (“Shares”) pursuant to the terms of the
Company’s 2011 Stock Option and Incentive Plan (the “Plan”). Such RSUs and PSUs
and any other equity based awards shall be subject to the terms and conditions
of the applicable agreements for RSUs and PSUs, respectively, including but not
limited to with respect to vesting and forfeiture (collectively the “Equity
Documents”).

 

1



--------------------------------------------------------------------------------

4. Employee Benefits. During her employment, Executive will be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the U.S. Subsidiary of general applicability to other senior executives of the
U.S. Subsidiary residing in the United States of America. The Company and U.S.
Subsidiary reserve the right to cancel or change the benefit plans and programs
it offers to its employees at any time.

5. Vacation. Executive will be entitled to paid vacation of twenty (20) paid
vacation days per year, accrued on a pro rata basis in accordance with U.S.
Subsidiary’s vacation policy.

6. Expenses. U.S. Subsidiary will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with U.S. Subsidiary’s expense reimbursement policy as in effect from
time to time.

7. Termination/Severance. Except as otherwise provided below, if Executive’s
employment with the U.S. Subsidiary terminates for any reason, then (i) all
vesting will terminate immediately with respect to Executive’s outstanding
equity based awards not yet vested, (ii) all payments of compensation by the
Company or U.S. Subsidiary to Executive hereunder will terminate immediately
(except as to Base Salary earned through the last day of employment and Annual
Bonus amounts already earned but not yet paid for the prior calendar year, if
any). In addition, the following terms shall apply depending on the
circumstances of the Executive’s termination:

(a) Termination Without Cause or Resignation for Good Reason Apart from a Change
of Control. If prior to or absent a Change of Control, (i) the U.S. Subsidiary
terminates Executive’s employment without Cause or (ii) Executive resigns from
employment for Good Reason, then, subject to Section 8, Executive will be
entitled to: (A) receive continuing payments of severance pay at a rate equal to
her monthly Base Salary rate, as then in effect, for six (6) months; and (B) if
the Executive was participating in the Company’s group health and/or dental
plans immediately prior to the effective date of termination (“Date of
Termination”), then subject to the Executive electing and remaining eligible
under the law known as COBRA, the Company shall pay the employer portion of the
premiums for such plan(s) to the same extent as if the Executive had remained
employed by the Company during the six (6) month salary continuation period.

(b) Termination Without Cause or Resignation for Good Reason within Six
(6) Months after a Change of Control. If (i) within six (6) months after a
Change of Control the U.S. Subsidiary terminates Executive’s employment with be
U.S. Subsidiary without Cause, or (ii) Executive resigns from employment for
Good Reason, then, subject to Section 8, Executive will be entitled to:
(A) receive continuing payments of severance pay at a rate equal to her monthly
Base Salary rate, as then in effect, for six (6) months; (B) if the Executive
was participating in the Company’s group health and/or dental plans immediately
prior to the Date of Termination, then subject to the Executive electing and
remaining eligible under the law known as COBRA, the Company shall pay the
employer portion of the premiums for such plan(s) to the same extent as if the
Executive had remained employed by the Company during the six (6) month salary
continuation period; and (C) 100% of any outstanding RSUs not yet vested shall
become immediately vested upon Executive’s date of termination or resignation.

(c) Termination for Cause: Resignation without Good Reason. If Executive’s
employment with the U.S. Subsidiary terminates voluntarily by Executive (except
upon resignation for Good Reason), or for Cause by the Company, then (i) all
vesting will terminate effective on the Date of Termination with respect to
Executive’s outstanding equity awards not yet vested, (ii) all payments of
compensation by the Company or U.S. Subsidiary to Executive hereunder will
terminate immediately (except as to Base Salary earned through the Date of
Termination and Annual Bonus amounts already earned but not yet paid for the
prior calendar year, if any), and (iii) Executive will be eligible for severance
benefits in accordance with the U.S. Subsidiary’s established policies, if any,
as then in effect.

(d) Termination Upon Death or Disability. If Executive’s employment terminates
due to Executive’s death or disability, then (i) all payments of compensation by
the Company or U.S. Subsidiary to Executive hereunder will terminate immediately
(except as to Base Salary through the Date of Termination and Annual Bonus
amounts already earned but not yet paid for the prior calendar year, if any),
(ii) Executive will only be eligible for severance benefits in accordance with
the Company’s established policies, if any, as then in effect, and (iii) in
addition to the number of shares that have would have vested as of the Date of
Termination pursuant to the schedule set forth in applicable Equity Documents, a
number of shares will vest equal to the number of shares would have otherwise
vested if Executive had remained employed with the U.S. Subsidiary through six
(6) months following the Date of Termination. For the purposes of this
Agreement, Executive’s employment may be terminated as a result of disability if
Executive is disabled and unable to perform the essential functions of the
Executive’s then existing position or positions under this Agreement with or
without reasonable accommodation for a period of 120 days (which need not be
consecutive) in any 12-

 

2



--------------------------------------------------------------------------------

month period. If any question shall arise as to whether during any period
Executive is disabled so as to be unable to perform the essential functions of
Executive’s then existing position or positions with or without reasonable
accommodation, the Executive may, and at the request of the Company shall,
submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue. Notwithstanding the
foregoing, such certification shall not be used to circumvent or reduce the time
period of 120 days in any 12-month period. The Executive shall cooperate with
any reasonable request of the physician in connection with such certification.
If such question shall arise and the Executive shall fail to submit such
certification within fifteen (15) days following a formal request by the
Company, the Company’s determination of such issue shall be binding on the
Executive. Nothing in this Section 7(d) shall be construed to waive the
Executive’s rights, if any, under existing law including, without limitation,
the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. and the
Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

8. Receipt of Severance: No Duty to Mitigate.

(a) Separation Agreement/Commencement of Severance Pay. The receipt of any
severance payments, benefits or equity acceleration pursuant to Section 7 will
be subject to Executive signing and not revoking a release agreement in favor of
the Company and related persons and entities in a form reasonably required by
the Company (the “Release”) and the expiration of the seven-day revocation
period for the Release, within 60 days following the Date of Termination. No
severance payments, benefits or equity acceleration will be paid or provided
unless the Release becomes fully effective. The severance amount shall be paid
as follows in substantially equal installments in accordance with the Company’s
payroll practice over six (6) months, commencing within 60 days after the Date
of Termination; provided, however, that if the 60-day period begins in one
calendar year and ends in a second calendar year, the severance shall begin to
be paid in the second calendar year. Solely for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), each installment payment
is considered a separate payment.

(b) Noncompete/Nonsolicitation. The receipt of any severance payments or
benefits pursuant to Section 7 will be subject to Executive not violating the
Non-Competition Agreement referenced in Section 10 of this Agreement and
attached hereto as Appendix A, the terms of which are hereby incorporated by
reference. In the event Executive breaches the Non-Competition Agreement, in
addition to all other legal and equitable remedies, the Company shall have the
right to terminate or suspend all continuing payments and benefits to which
Executive may otherwise be entitled pursuant to Section 7 without affecting the
Executive’s release or Executive’s obligations under the Release agreement.

(c) No Duty to Mitigate. Executive will not be required to mitigate the
severance amount contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such Severance Amount.

9. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” is defined as (i) a proven
act of dishonesty made by Executive in connection with Executive’s
responsibilities as an employee that results in proven material injury to the
Company, (ii) Executive’s conviction of, or plea of nolo contendere to, a felony
or any crime involving embezzlement or any other act of moral turpitude,
(iii) Executive’s proven gross misconduct that results in proven material injury
to the Company, (iv) Executive’s proven unauthorized use or disclosure of any
proprietary information or trade secrets of the Company or any other party to
whom Executive owes an obligation of nondisclosure as a result of Executive’s
relationship with the Company; (v) Executive’s proven willful breach of any
material obligations under any material written agreement or covenant with the
Company; or (vi) Executive’s continued failure to substantially perform her
material employment duties after Executive received a written demand of
performance from the Company which specifically sets forth the factual basis for
the Company’s belief that Executive has not substantially performed her material
duties and has failed to cure such non-performance to the Company’s satisfaction
within fifteen (15) business days after receiving such notice.

(b) Change of Control. For purposes of this Agreement, “Change of Control” of
the Company is defined as:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) who is not a shareholder of the
Company as of the date of this Agreement or an affiliate thereof is or becomes
the “beneficial owner” (as defined in Rule 13d-J under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities; or

(ii) a change in the composition of the Board occurring within a two- year
period, as a result of which less than a majority of the directors are Incumbent
Directors. “Incumbent Directors” will mean directors who either

 

3



--------------------------------------------------------------------------------

(A) are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the remaining Incumbent Directors at the time of such election or
nomination (but will not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company); or

(iii) the date of the consummation of a merger, scheme of arrangement or
consolidation of the Company with any other corporation that has been approved
by the stockholders of the Company, other than a merger, scheme of arrangement
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or

(iv) the date of the consummation of the sale or disposition by the Company of
all or substantially all the Company’s assets.

Notwithstanding the foregoing, a transaction will not constitute a Change in
Control if: (i) its sole purpose is to change the state of the Company’s
incorporation; or (ii) its sole purpose is to create a holding company that will
be owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such transaction.

(c) Good Reason. For the purposes of this Agreement, “Good Reason” means without
Executive’s express written consent, any of the following “Good Reason
Conditions”: (i) the Company and/or the U.S. Subsidiary commits a material
breach of this Agreement which is not remedied by the Company and/or the U.S.
Subsidiary within fifteen (15) days of receiving written notice from Executive
that specifically sets forth the factual basis for Executive’s belief that a
material breach has occurred; (ii) a diminution of Executive’s Base Salary of
more than 10% (provided that for purposes of Section 7(b) only, a diminution of
Executive’s Base Salary of less than 10% other than in connection with an
across-the-board salary reduction affecting all senior executives of the U.S.
Subsidiary shall give rise to a Good Reason Condition); (iii) a material change
in the geographic location at which the Executive provides services to the
Company and/or the U.S. Subsidiary (provided that for this purpose, in no event
shall a relocation of such provision of services to a new location less than
fifty (50) miles from the current location of the provision of services give
rise to a Good Reason Condition); (iv) a material diminution in the Executive’s
responsibilities, authority or duties; or (v) a successor to the Company fails
to assume this Agreement in writing upon becoming a successor or assignee of the
Company. With respect to each of the Good Reason Conditions described above,
Executive may not establish “Good Reason” unless she has provided written notice
of the existence of such condition to the Company within 30 days of the event
constituting such Good Reason, the Company fails to reasonably cure such
condition within the 15-day period immediately following receipt of such notice
and the Executive terminates her employment within sixty (60) days after
providing written notice of the existence of a Good Reason Condition or end of
the cure period, whichever is later.

10. Confidential Information/Restrictive Covenants. Executive agrees to terms of
the Company’s standard Employee Non-Competition, Non-Solicitation,
Confidentiality and Assignment Agreement (the “Non-Competition Agreement”)
attached hereto as Appendix A, the terms of which are hereby incorporated by
reference as material terms of this Agreement.

11. Assignment. This Agreement will be binding upon and inure to the benefit any
successor of the Company and any successor of a U.S. Subsidiary. Any such
successor or affiliate of the Company and any U.S. Subsidiary will be deemed
substituted for the Company or a U.S. Subsidiary, respectively, under the terms
of this Agreement for all purposes. For this purpose “successor” means any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger, scheme of arrangement or otherwise, directly or indirectly
acquires all or substantially all of the assets or business of either or both
the Company or U.S. Subsidiary. None of the rights of Executive to receive any
form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Executive’s
right to compensation or other benefits will be null and void. This Agreement
shall be binding upon and inure to the benefit of Executive and, with respect to
Section 7(d), Executive’s legal representatives or heirs.

12. Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (i) on the date of
delivery if delivered personally, (ii) two (2) business days after the business
day of deposit with Federal Express or a similar courier for next business day
(or, internationally, second business day) delivery, or (iii) seven (7) days
after being mailed by registered or certified mail, return receipt requested,
prepaid and addressed to the parties or their successors at the following
addresses, or at such other addresses as the parties may later designate in
writing:

If to the Company:

FleetMatics USA Holdings, Inc.

70 Walnut Park, 2nd Floor

Wellesley Hills, MA 02481

Attn: Chairman, Board of Directors

With a copy to: Corporate Counsel

 

4



--------------------------------------------------------------------------------

If to the Executive:

Kathleen Finato

354 East Donnelly Place

Vernon Hills, IL 60061

Or last address on file with the Company

13. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

14. Arbitration. To ensure the rapid and economical resolution of disputes that
may arise in connection with Executive’s employment with the Company or U.S.
Subsidiary, Executive and the Company agree that any and all disputes, claims,
or causes of action, in law or equity, arising from or relating to the
enforcement, breach, performance, or interpretation of this Agreement,
Executive’s employment, or the termination of Executive’s employment, shall be
resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration in Boston, Massachusetts, conducted by the Judicial
Arbitration and Mediation Services, Inc. (“JAMS”) or its successor, under the
then applicable rules of JAMS. Executive and the Company acknowledge that by
agreeing to this arbitration procedure, each party waives the right to resolve
any such dispute through a trial by jury or judge or administrative proceeding.
The arbitrator shall: (a) have the authority to compel adequate discovery for
the resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written arbitration decision including the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator shall be authorized to award any or all remedies that Executive
or the Company would be entitled to seek in a court of law. Nothing in this
Agreement is intended to prevent either the Executive or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration.

Notwithstanding the foregoing, Executive and the Company each have the right to
petition the court for injunctive relief and seek damages relating to any issue
or dispute arising under the Non-Competition Agreement.

15. Integration. This Agreement and the Non-Competition Agreement represent the
entire agreement and understanding between the parties as to the subject matter
herein and supersedes all prior or contemporaneous agreements whether written or
oral, provided however, the Executive’s rights and obligations relating to her
equity interests in the Company or the U.S. Subsidiary shall be governed by the
applicable Equity Documents (in conjunction with the terms as modified herein).
This Agreement may be modified only by agreement of the parties by a written
instrument executed by the parties that is designated as an amendment to this
Agreement.

16. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

17. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

18. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

19. Governing Law/Consent to Jurisdiction. This Agreement will be governed by
the laws of the Commonwealth of Massachusetts (with the exception of its
conflict of laws provisions). The parties hereby expressly consent to the
personal jurisdiction of the state and federal courts located in the
Commonwealth of Massachusetts for any action or proceeding arising from or
relating to this Agreement and/or relating to any arbitration in which the
parties are participants. The parties hereby agree that the state and federal
courts in Commonwealth of Massachusetts shall have the exclusive jurisdiction to
consider any matters related to this Agreement, including without limitation any
claim for violation of this Agreement. With respect to any such court action,
the Executive (i) submits to the jurisdiction of such courts, (ii) consents to
service of process, and (iii) waives any other requirement (whether imposed by
statute, rule of court or otherwise) with respect to personal jurisdiction or
venue.

20. Acknowledgment. Executive acknowledges that she has had the opportunity to
discuss this matter with and obtain advice from her private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

 

5



--------------------------------------------------------------------------------

21. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

22. Attorney’s Fees. In the event of a dispute between the parties under this
Agreement, the prevailing party shall be entitled to recover its costs and
attorney’s fees from the non-prevailing party, including those incurred at
trial, arbitration, and on appeal.

23. 409A. Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
(6) months and one day after the Executive’s separation from service, or (B) the
Executive’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule. All in-kind benefit provided
and expenses eligible for reimbursement under this Agreement shall be provided
by the Company or incurred by the Executive during the time periods set forth in
this Agreement. All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred. The amount of in-kind benefits provided or reimbursable expenses
incurred in one taxable year shall not affect the in-kind benefits to be
provided or the expense eligible for reimbursement in any other taxable year.
Such right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit. To the extent that any payment or benefit
described in this Agreement constitutes “non-qualified deferred compensation”
under Section 409A of the Code, and to the extent that such payment or benefit
is payable upon the Executive’s termination of employment, then such payments or
benefits shall be payable only upon the Executive’s “separation from service.”
The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumption; set forth in Treasury
Regulation Section 1.409A- 1(h). The parties intend that this Agreement will be
administered in accordance with Section 409A of the Code. To the extent that any
provision of this Agreement is ambiguous as to its compliance with Section 409A
of the Code, the pro vision shall be read in such a manner so that all payments
hereunder comply with Section 409A of the Code. The parties agree that this
Agreement may be amended, as reasonably requested by either party, and as may be
necessary to fully comply with Section 409A of the Code and all related rules
and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party. The Company makes no
representation or warranty and shall have no liability to the Executive or any
other person if any provisions of this Agreement are determined to constitute
deferred compensation subject to Section 409A of the Code but do not satisfy an
exemption from, or the conditions of, such Section.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

The Company

Fleetmatics Group PLC

   

U.S. Subsidiary

FleetMatics USA Holdings, Inc.

By:         By:     Name:       Name:   Title:       Title:  

The Executive

By:                                                                  

 

7



--------------------------------------------------------------------------------

Appendix A

Employee Non-Competition, Non-Solicitation, Confidentiality and Assignment
Agreement

In consideration and as a condition of my employment or continued employment by
FleetMatics USA Holdings, Inc. (along with its parents, subsidiaries and
affiliates, the “Company”), I agree as follows

 

1. Proprietary Information. I agree that all information, whether or not in
writing, concerning the Company’s business, technology, business relationships
or financial affairs which the Company has not released to the general public
(collectively, “Proprietary Information”) is and will be the exclusive property
of the Company. By way of illustration, Proprietary Information may include
information or material which has not been made generally available to the
public, such as: (a) corporate information, including plans, strategies,
methods, policies, resolutions, negotiations or litigation; (b) marketing
information, including strategies, methods, customer identities or other
information about customers, prospect identities or other information about
prospects, or market analyses or projections; (c) financial information,
including cost and performance data, debt arrangements, equity structure,
investors and holdings, purchasing and sales data and price lists; and
(d) operational and technological information, including plans, specifications,
manuals, forms, templates, software, designs, methods, procedures, formulas,
discoveries, inventions, improvements, concepts and ideas; and (e) personnel
information, including personnel lists, reporting or organizational structure,
resumes, personnel data, compensation structure, performance evaluations and
termination arrangements or documents. Proprietary Information also includes
information received in confidence by the Company from its customers or
suppliers or other third parties.

2. Recognition of Company’s Rights. I will not, at any time, without the
Company’s prior written permission, either during or after my employment,
disclose any Proprietary Information to anyone outside of the Company, or use or
permit to be used any Proprietary Information for any purpose other than the
performance of my duties as an employee of the Company. I will cooperate with
the Company and use my best efforts to prevent the unauthorized disclosure of
all Proprietary Information. I will deliver to the Company all copies of
Proprietary Information in my possession or control upon the earlier of a
request by the Company or termination of my employment.

3. Rights of Others. I understand that the Company is now and may hereafter be
subject to non-disclosure or confidentiality agreements with third persons which
require the Company to protect or refrain from use of proprietary information. I
agree to be bound by the terms of such agreements in the event I have access to
such proprietary information.

4. Commitment to Company; Avoidance of Conflict of Interest. While an employee
of the Company, I will devote my full-time efforts to the Company’s business and
I will not engage in any other business activity that conflicts with my duties
to the Company. I will advise the president of the Company or his or her nominee
at such time as any activity of either the Company or another business presents
me with a conflict of interest or the appearance of a conflict of interest as an
employee of the Company. I will take whatever action is requested of me by the
Company to resolve any conflict or appearance of conflict which it finds to
exist.

5. Developments. I will make full and prompt disclosure to the Company of all
inventions, discoveries, designs, developments, methods, modifications,
improvements, processes, algorithms, databases, computer programs, formulae,
techniques, trade secrets, graphics or images, audio or visual works, and other
works of authorship (collectively “Developments”), whether or not patentable or
copyrightable, that are created, made, conceived or reduced to practice by me
(alone or jointly with others) or under my direction during the period of my
employment. I acknowledge that all work performed by me is on a “work for hire”
basis, and I hereby do assign and transfer and, to the extent any such
assignment cannot be made at present, will assign and transfer, to the Company
and its successors and assigns all my right, title and interest in all
Developments that (a) relate to the business of the Company or any customer of
or supplier to the Company or any of the products or services being researched,
developed, manufactured or sold by the Company or which may be used with such
products or services; or (b) result from tasks assigned to me by the Company; or
(c) result from the use of premises or personal property (whether tangible or
intangible) owned, leased or contracted for by the Company (“Company-Related
Developments”), and all related patents, patent applications, trademarks and
trademark applications, copyrights and copyright applications, and other
intellectual property rights in all countries and territories worldwide and
under any international conventions (“Intellectual Property Rights”).

To preclude any possible uncertainty, I have set forth on Exhibit A attached
hereto a complete list of Developments that I have, alone or jointly with
others, conceived, developed or reduced to practice prior to the commencement of
my employment with the Company that I consider to be my property or the property
of third parties and that I wish to have excluded from the scope of this
Agreement (“Prior Inventions”). I have also listed on Exhibit A all patents and
patent applications in which I am named as an inventor, other than those which
have been assigned to the Company (“Other

 

 

8



--------------------------------------------------------------------------------

Patent Rights”). If no such disclosure is attached, I represent that there are
no Prior Inventions or Other Patent Rights. If, in the course of my employment
with the Company, I incorporate a Prior Invention into a Company product,
process or machine or other work done for the Company, I hereby grant to the
Company a nonexclusive, royalty-free, irrevocable, worldwide license (with the
full right to sublicense) to make, have made, modify, use and sell such Prior
Invention. Notwithstanding the foregoing, I will not incorporate, or permit to
be incorporated, Prior Inventions in any Company-Related Development without the
Company’s prior written consent.

This Agreement does not obligate me to assign to the Company any Development
which, in the sole judgment of the Company, reasonably exercised, is developed
entirely on my own time and does not relate to the business efforts or research
and development efforts in which, during the period of my employment, the
Company actually is engaged or reasonably would be engaged, and does not result
from the use of premises or equipment owned or leased by the Company. However, I
will also promptly disclose to the Company any such Developments for the purpose
of determining whether they qualify for such exclusion. I understand that to the
extent this Agreement is required to be construed in accordance with the laws of
any state which precludes a requirement in an employee agreement to assign
certain classes of inventions made by an employee, this paragraph 5 will be
interpreted not to apply to any invention which a court rules and/or the Company
agrees falls within such classes. I also hereby waive all claims to any moral
rights or other special rights which I may have or accrue in any Company-Related
Developments.

6. Documents and Other Materials. I will keep and maintain adequate and current
records of all Proprietary Information and Company-Related Developments
developed by me during my employment, which records will be available to and
remain the sole property of the Company at all times.

All files, letters, notes, memoranda, reports, records, data, sketches,
drawings, notebooks, layouts, charts, quotations and proposals, specification
sheets, program listings, blueprints, models, prototypes, or other written,
photographic or other tangible material containing Proprietary Information,
whether created by me or others, which come into my custody or possession, are
the exclusive property of the Company to be used by me only in the performance
of my duties for the Company. Any property situated on the Company’s premises
and owned by the Company, including without limitation computers, disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by the Company at any time with or without notice. In the event of
the termination of my employment for any reason, I will deliver to the Company
all files, letters, notes, memoranda, reports, records, data, sketches,
drawings, notebooks, layouts, charts, quotations and proposals, specification
sheets, program listings, blueprints, models, prototypes, or other written,
photographic or other tangible material containing Proprietary Information, and
other materials of any nature pertaining to the Proprietary Information of the
Company and to my work,

and will not take or keep in my possession any of the foregoing or any copies.

7. Enforcement of Intellectual Property Rights. I will cooperate fully with the
Company, both during and after my employment with the Company, with respect to
the procurement, maintenance and enforcement of Intellectual Property Rights in
Company-Related Developments. I will sign all papers, including without
limitation copyright applications, patent applications, declarations, oaths,
assignments of priority rights, and powers of attorney, which the Company may
deem necessary or desirable in order to protect its rights and interests in any
Company-Related Development. If the Company is unable, after reasonable effort,
to secure my signature on any such papers, I hereby irrevocably designate and
appoint each officer of the Company as my agent and attorney-in-fact to execute
any such papers on my behalf, and to take any and all actions as the Company may
deem necessary or desirable in order to protect its rights and interests in any
Company-Related Development.

8. Non-Competition and Non-Solicitation. In order to protect the Company’s
Proprietary Information and good will, during my employment and for a period of
twelve (12) months following the termination of my employment for any reason
(the “Restricted Period”), I will not directly or indirectly, whether as owner,
partner, shareholder, director, consultant, agent, employee, co-venturer or
otherwise, engage, participate or invest in any business activity anywhere in
the United States that develops, manufactures or markets any products, or
performs any services, that are competitive with the products or services of the
Company, or products or services that the Company has under development or that
are the subject of active planning at any time during my employment; provided
that this shall not prohibit any possible investment in publicly traded stock of
a company representing less than one percent of the stock of such company. In
addition, during the Restricted Period, I will not, directly or indirectly, in
any manner, other than for the benefit of the Company, (a) call upon, solicit,
divert or take away any of the customers of the Company with whom I had contact
or about whom I received Proprietary Information during the last twelve
(12) months of my employment, and/or (b) solicit, entice or attempt to persuade
any other employee or consultant of the Company to leave the services of the
Company for any reason. I acknowledge and agree that if I violate any of the
provisions of this paragraph 8, the running of the Restricted Period will be
extended by the time during which I engage in such violation(s).

9. Government Contracts. I acknowledge that the Company may have from time to
time agreements with other persons or with the United States Government or its
agencies which impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work. I agree to comply with any such obligations or
restrictions upon the direction of the Company. In addition to the rights
assigned under paragraph 5, I also assign to the Company (or any of its
nominees) all rights which I have or acquired in any Developments, full title to
which is required to be in the United States under any contract between the
Company and the United States or any of its agencies.

 

 

9



--------------------------------------------------------------------------------

10. Prior Agreements. I hereby represent that, except as I have fully disclosed
previously in writing to the Company, I am not bound by the terms of any
agreement with any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of my employment with the Company or to refrain from competing, directly
or indirectly, with the business of such previous employer or any other party. I
further represent that my performance of all the terms of this Agreement as an
employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by me in
confidence or in trust prior to my employment with the Company. I will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or
others.

11. Remedies Upon Breach. I understand that the restrictions contained in this
Agreement are necessary for the protection of the business and goodwill of the
Company and I consider them to be reasonable for such purpose. Any breach of
this Agreement is likely to cause the Company substantial and irrevocable damage
and therefore, in the event of such breach, the Company, in addition to such
other remedies which may be available, will be entitled to specific performance
and other injunctive relief.

12. Use of Voice, Image and Likeness. I give the Company permission to use my
voice, image or likeness, with or without using my name, for the purposes of
advertising and promoting the Company, or for other purposes deemed appropriate
by the Company in its reasonable discretion, except to the extent expressly
prohibited by law.

13. Publications and Public Statements. I will obtain the Company’s written
approval before publishing or submitting for publication any material that
relates to my work at the Company and/or incorporates any Proprietary
Information. To ensure that the Company delivers a consistent message about its
products, services and operations to the public, and further in recognition that
even positive statements may have a detrimental effect on the Company in certain
securities transactions and other contexts, any statement about the Company
which I create, publish or post during my period of employment and for six
(6) months thereafter, on any media accessible by the public, including but not
limited to electronic bulletin boards and Internet-based chat rooms, must first
be reviewed and approved by an officer of the Company before it is released in
the public domain.

14. No Employment Obligation. I understand that this Agreement does not create
an obligation on the Company or any other person to continue my employment. I
acknowledge that, unless otherwise agreed in a formal written employment
agreement signed on behalf of the Company by an authorized officer, my
employment with the Company is at will and therefore may be terminated by the
Company or me at any time and for any reason.

15. Survival and Assignment by the Company. I understand that my obligations
under this Agreement will continue in accordance with its express terms
regardless of any changes in my title, position, duties, salary, compensation or
benefits or other terms and conditions of employment. I further understand that
my obligations under this Agreement will continue following the termination of
my employment regardless of the manner of such termination and will be binding
upon my heirs, executors and administrators. The Company will have the right to
assign this Agreement to its affiliates, successors and assigns. I expressly
consent to be bound by the provisions of this Agreement for the benefit of the
Company or any parent, subsidiary or affiliate to whose employ I may be
transferred without the necessity that this Agreement be resigned at the time of
such transfer.

16. Disclosure to Future Employers. I will provide a copy of this Agreement to
any prospective employer, partner or co-venturer prior to entering into an
employment, partnership or other business relationship with such person or
entity.

17. Severability. In case any provisions (or portions thereof) contained in this
Agreement shall, for any reason, be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If, moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

18. Interpretation. This Agreement will be deemed to be made and entered into in
the Commonwealth of Massachusetts, and will in all respects be interpreted,
enforced and governed under the laws of the Commonwealth of Massachusetts. I
hereby agree to consent to personal jurisdiction of the state and federal courts
situated within Suffolk County, Massachusetts for purposes of enforcing this
Agreement, and waive any objection that I might have to personal jurisdiction or
venue in those courts.

 

 

10



--------------------------------------------------------------------------------

I UNDERSTAND THAT THIS AGREEMENT AFFECTS IMPORTANT RIGHTS. BY SIGNING BELOW, I
CERTIFY THAT I HAVE READ IT CAREFULLY AND AM SATISFIED THAT I UNDERSTAND IT
COMPLETELY.

IN WITNESS WHEREOF, the undersigned has executed this agreement as a sealed
instrument as of the date set forth below.

 

Signed:  

 

           (Employee’s full name)         

Type or print name:  

 

        

Social Security Number (Last 4 Digits Only):  

 

      Date:   

 

11



--------------------------------------------------------------------------------

EXHIBIT A

 

To:  

 

   From:  

 

   Date:  

 

  

 

SUBJECT: Prior Inventions

The following is a complete list of all inventions or improvements relevant to
the subject matter of my employment by the Company that have been made or
conceived or first reduced to practice by me alone or jointly with others prior
to my engagement by the Company:

 

¨    No inventions or improvements    ¨    See below:      

 

     

 

     

 

   ¨    Additional sheets attached   

The following is a list of all patents and patent applications in which I have
been named as an inventor:

 

¨    None    ¨    See below:      

 

     

 

     

 

  

 

12